DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed September 9, 2022 have been received and considered by Examiner.

Notes on Claim Interpretation

Special Definition of the Phrase “at least one ethylene polymer”
There is a special definition of the phrase “at least one ethylene polymer” in both parent application 17/282,746 and the current application.

Paragraph 0023 of the current specification and parent application 17/282,746 states in full:

The phrase "at least one ethylene polymer" used herein refers to a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE). It may also include a polyethylene master batch (MB).

Therefore, due to this special definition, the claim recitation "at least one ethylene polymer" requires “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)”.

Examiner notes that the second layer of claim 1 (in addition to the top layer) is required to comprise “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)”, because (a) line 4 of claim 1 recites “a second layer comprising at least one ethylene polymer…" and (b) the application has a special definition of "at least one ethylene polymer": the recitation "at least one ethylene polymer" requires “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)” (paragraph 0023 of the current specification).

In other words, the second layer of claim 1 is required to comprise “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)”, in addition to the top layer, even though claim 1 does not recite that the second layer is or comprises a combination of HDPE and MDPE (due to the special definition of "at least one ethylene polymer", which appears in lines 2 and 4 of claim 1).

Examiner notes that Examiner was not aware of the special definition of "at least one ethylene polymer" at the time of the preparation of the Office Action mailed February 25, 2022.



Definition of “medium density polyethylene (MDPE)”
Examiner notes that Applicant does not appear to provide a definition of “medium density polyethylene (MDPE)” in terms of the density range that characterizes MDPE. However, the art relied upon in the art rejection in the previous Office Action, US 2006/0188678, provides what appears to be a well-established definition of MDPE to those of ordinary skill in the art:

Relatively higher density linear PE [relatively refers to a discussion of LLDPE in the previous paragraph], typically in the range of 0.930 to 0.940 g/cm3, is sometimes referred to as medium density polyethylene ("MDPE") and can be made in any of the above processes with each of the disclosed catalyst systems and, additionally, chrome catalyst systems. Again, this type of polyethylene has been commercially manufactured for a long time.

Paragraph 0022 of US 2006/0188678. This range of 0.930 to 0.940 g/cm3 appears to be a well-established density range for linear polyethylenes that are characterized as MDPE, and Examiner has adopted this density range as the density range for Applicant’s MDPE.

WITHDRAWN REJECTIONS
The obviousness double patenting rejection has been withdrawn due to the abandonment of 17/282,746.
The 35 U.S.C. 112(b) rejection of the claims has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed September 9, 2022.

NEW REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the sealant layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-17, 19-22 and 24 allowable
Examiner notes that a search of the prior art did not uncover any reference or combination of references that would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application a lamitube as claimed having (a) a top layer that is / comprises “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)”, (b) a second layer that comprises “a combination of high density polyethylene (HDPE) and medium density polyethylene (MDPE)”, (c) an overall density of the lamitube that is within the range of 0.942-0.990 g/cm3 and (d) that has recyclability in an HDPE recycling stream. As Applicant argues in the current Amendment, US 2006/0188678 teaches the combination of HDPE and MDPE in the second layer of US 2006/0188678, but not in a top layer (and does not teach or suggest a combination of HDPE and MDPE in any layer that could be reasonably considered a top layer), and US 2006/0188678 does not teach or suggest that the density of the overall tube is within the range of 0.942-0.990 g/cm3. For example, first layer 1b is taught to be of at least 80% mLLDPE and less than 20% LDPE (see, for example, paragraph 0010), and layer 4b is not taught or suggested to be of a combination of HDPE and MDPE (the combination of layers 1b and 4b in Fig. 3b is identified as corresponding to the claimed top layer in the Office Action mailed February 25, 2022 [page 5]; Species (A)(ii), the top layer has two or more layers, was elected). Examiner further notes that the recitation “the lamitube … has recyclability in a HDPE recycling stream” (lines 6-7 of claim 1) eliminates lamitubes having layers of materials that cannot be recycled along with HDPE in an HDPE recycling stream.

All withdrawn species have been examined (including (A)(i) top layer is of one layer), and claims 1-17, 19-22 and 24 are deemed allowable over the prior art for the reasons identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788